ORDER
This matter having been duly presented to the Court, it is ORDERED that MEIRON BAR-NADAY of FORT LEE, who was admitted to the bar of this State in 1997, and who was suspended from the practice of law for a period of three months, effective November 28, 2002, by Order of this Court filed Novem*253ber 26, 2002, be restored to the practice of law, effective immediately; and it is further
ORDERED that MEIRON BAR-NADAY shall complete his annual attorney registration and pay all required fees on or before April 26, 2013.
WITNESS, the Honorable Stuart Rabner, Chief Justice, at Trenton, this 27th day of March, 2013.